                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

IN RE: BEHR DAYTON THERMAL                          Case No. 3:08-cv-236
PRODUCTS, LLC LITIGATION
                                                    District Judge Walter H. Rice


                                    RECUSAL ORDER


        The undersigned hereby RECUSES himself from this matter, and it is referred to Clerk

of Courts for reassignment.

        IT IS SO ORDERED.


Date:   March 3, 2020                             s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge
